Citation Nr: 0937851	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cough 
(claimed as a lung condition), including as secondary to 
exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has a lung condition as a result 
of exposure to asbestos while serving in the U.S. Navy.  
Specifically, he has reported that he was exposed to asbestos 
while onboard the U.S.S. ARD-5, an auxiliary floating dry-
dock, where his duties entailed repairing the ship's broilers 
and pipes.  The Veteran contends that in this capacity, he 
removed and replaced the asbestos covering on the ship's 
pipes and other parts.  In support of this contention, the 
Veteran has submitted a statement from a fellow sailor in his 
unit, who reported that this unit was responsible for 
maintaining the equipment installed on the dry dock.  The 
fellow sailor stated that during service, their duties 
included removing lagging from the piping, replacing 
insulation on the ship, and wrapping the insulation, valves, 
and pumps with asbestos cloth that they cut from a large 
roll.  The Board notes that the Veteran's military 
occupational specialty, as noted on his DD-214, was as a 
machinist mate (with a related civilian occupation of pipe-
fitter and maintenance man), and that his last duty 
assignment was on the U.S.S. ARD-5.  

Service treatment records are devoid of evidence of treatment 
for a lung condition, and the Veteran's November 1966 
separation examination notes no such condition.  

Post-service, the Veteran sought treatment from Dr. Anthony 
J.  Deraimo in December 2003 for a cough.  A computed 
tomography (CT) scan of the thorax revealed a few scattered 
areas of interlobular interstitial thickening in the left 
upper lobe and some volume loss at the posterior aspect of 
the right upper lobe.  The doctor concluded that the findings 
were non-specific, but stated that early interstitial lung 
disease could not be excluded.  Additionally, in June 2004, 
the Veteran sought treatment from Dr. Muhammad Amin, who 
reported that the Veteran gets very short of breath on 
exertion and that a chest x-ray revealed chronic obstructive 
pulmonary disease (COPD) changes.  Dr. Amin noted the 
Veteran's reported history of exposure to asbestos while in 
the Navy and stated that there was a possibility that the 
Veteran's lung condition was secondary to his asbestos 
exposure.  The Veteran began seeking VA treatment in August 
2004, and at his intake examination, he reported having a 3 
year history of smoking from ages 18 to 21, but stated that 
he had not smoked since.  The doctor noted that the Veteran 
had a chronic cough productive of white/gray sputum and 
moderate dyspnea on exertion, with no hemoptysis or wheezing.  
The VA doctor did not provide a diagnosis as to any 
respiratory condition or an opinion as to the etiology of the 
Veteran's cough.  

To date, the Veteran has not been provided with a VA medical 
examination assessing the etiology of his lung condition.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, because 
the record reveals that the Veteran was exposed to asbestos 
during service, indicates that he has a current lung 
condition, and suggests that his lung condition may be 
related to asbestos exposure, a medical opinion regarding the 
etiology of this condition is necessary to make a 
determination in this case.  

As the case is being remanded for a VA examination, any 
recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for a lung condition from the Gainesville, 
Florida, VA Medical Center, dated since 
October 2004.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination for 
asbestosis.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.

The examiner should describe and diagnose 
any current manifestations of any lung 
disability found to be present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
lung condition had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
asbestos while in the Navy.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


